Citation Nr: AXXXXXXXX
Decision Date: 08/31/21	Archive Date: 08/31/21

DOCKET NO. 201209-123067
DATE: August 31, 2021

ORDER

The appeal as to the claim of entitlement a temporary total rating following aortic valve replacement is dismissed.

FINDING OF FACT

A November 2020 rating decision granted entitlement to a temporary total evaluation for aortic valve replacement from May 27, 2009 to December 1, 2009.

CONCLUSION OF LAW

As the benefit sought on appeal with respect to the matter of entitlement to a temporary total rating has been granted, there remains no case or controversy as to the issue of entitlement to a temporary total rating following mitral valve surgery. 38 U.S.C. § 7105(d)(5).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from December 1990 to March 1992, October 1997 to February 1998, October 1, 2001 to October 3, 2001, February to April 2002, March 2003 to March 2005, and March to June 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2020 decision by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO). The rating decision on appeal constitutes an initial decision; therefore, the modernized review system, also known as the Appeals Modernization Act (AMA), applies.  

In the December 2020 VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Direct Review docket. Therefore, the Board may only consider the evidence of record at the time of the agency of original jurisdiction (AOJ) decision on appeal.  38 C.F.R. § 20.301.

There is a long procedural history regarding the Veteran's claim for mitral valve prolapse. By way of history, the AOJ implemented a February 2017 Board decision by granting service connection for a mitral valve prolapse in a February 2017 rating decision. In March 2017, the Veteran requested a reevaluation of his service-connected mitral valve prolapse. A July 2017 rating decision reduced the Veteran's rating for a mitral valve prolapse from 30 percent to 10 percent, effective June 9, 2017. 

In a June 2017 statement, the Veteran noted that he should have been given a 100 percent rating for six months following his 2009 surgery. The Veteran filed a claim for an increased rating for his mitral valve prolapse in October 2017. In October 2017, the Veteran also filed a notice of disagreement with the reduction and, again, asserted his claim for a temporary total rating following 2009 surgery. A February 2020 Statement of the Case (SOC) reversed the reduction, restoring the 30 percent rating for the Veteran's mitral valve prolapse and denied a temporary total rating. 

The Veteran filed for Higher Level Review of his temporary total rating claim in March and August 2020, specifically claiming a temporary total rating is warranted for six months following surgery in May 2009. The Veteran filed a Supplemental Claim in October 2020 specifically claiming a temporary total rating following surgery. A November 2020 rating decision granted a temporary total rating for a mitral valve replacement from May 27, 2009 to December 1, 2009. The November 2020 rating decision indicated that a 100 percent rating was assigned as of May 27, 2009 and that a 30 percent rating was assigned from December 1, 2009, as this was first day of the month following six months after the date of admission for your aortic valve replacement with porcine valve and aortic root aneurysm repair with Dacron graft. In a November 2020 VA Form 10182 Notice of Disagreement, the Veteran specifically appealed the denial for a 100 percent temporary rating for convalescence following mitral valve surgery. In a March 2021 Informal Hearing Presentation, the Veteran's representative indicated the Veteran "contends that he should be entitled to a temporary 100 percent evaluation for his service-connected mitral valve due to convalescence for surgery."

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. As noted above, a temporary total rating has already been granted from May 27, 2009 to December 1, 2009 following the Veteran's mitral valve surgery. As the benefit sought on appeal has been granted in full, there is no remaining case or controversy pertaining to the Veteran's claim for entitlement to a temporary total rating.

As such, the appeal under the AMA with respect to the claim for entitlement to a temporary total rating is dismissed as moot. See 38 U.S.C. § 7104. The Board acknowledges that this appeal is being dismissed without providing an opportunity for additional argument. However, as the Veteran's appeal has already been granted in full, there is no prejudice to the Veteran.

 

 

KRISTY L. ZADORA

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	D. M. Donahue Boushehri, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.